Citation Nr: 0029515	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes cavus from January 27, 1995, to October 14, 
1999.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Salt Lake City, Utah,  In 
October 1998, the RO granted service-connection for bilateral 
pes cavus, and assigned this disability a 10 percent rating 
under Diagnostic Code 5278, effective January 27, 1995; and, 
in April 1999, the RO denied the veteran's claim for a total 
rating on the basis of unemployability due to service-
connected disability.

The Board notes that, in August 1999, the veteran filed a 
notice of disagreement with the 10 percent evaluation that 
the RO had assigned his bilateral pes cavus, and maintained 
that a 50 percent evaluation was warranted for this 
disability.  The RO issued a statement of the case later that 
month, and the veteran's substantive appeal was received in 
October 1999.

In November 1999, the RO increased the evaluation for the 
veteran's bilateral pes cavus from 10 to 50 percent, 
effective October 15, 1999, based upon a statement from C. 
McManama, D.P.M.  As the veteran specifically requested a 50 
percent evaluation for bilateral pes cavus, the RO has 
considered the veteran's appeal as to bilateral pes cavus 
resolved.  Additionally, it is noted that a 50 percent rating 
is the maximum schedular rating provided for bilateral pes 
cavus under Diagnostic Code 5278.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In the absence of disagreement with the 
currently assigned 50 percent evaluation for bilateral pes 
cavus, the only the remaining issue pertaining to pes cavus 
is whether an evaluation in excess of 10 percent was 
warranted for this disability from January 27, 1995, to 
October 14, 1999.

The claim for entitlement to a total rating based on 
unemployability due to service-connected disability is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  For the period from January 27, 1995, to September 1999, 
the veteran's bilateral pes cavus has been manifested by 
marked cavus deformity with equinus deformity, pain over 
metatarsophalangeal joints bilaterally, a burning sensation 
over the plantar surface of each foot, hallux vagus deformity 
of each great toe, mild hammertoe deformities of other toes 
on each foot, and bilateral heel cord tightening.

2.  Examination on September 27, 1999, revealed that the 
veteran had painful calluses in addition to findings 
consistent with those set forth above.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
higher, for bilateral pes cavus are met for the period from 
January 27, 1995, to September 26, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45 and 4.71a, Diagnostic Code 5278 (1999).

2.  The criteria for an evaluation of 50 percent for 
bilateral pes cavus are met as of September 27, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45 and 4.71a, Diagnostic Code 5278 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  When evaluating a disability, any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim, as opposed to a new claim for increase.  See 
Fenderson, 12 Vet. App. at 119.  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, as reported earlier, the propriety of each rating for 
the veteran's pes cavus during the time period from January 
27, 1995, to October 14, 1999, is now before the Board.

The veteran's bilateral pes cavus is rated under Diagnostic 
Code 5278.  Under this code, a 10 percent evaluation is 
assigned for acquired bilateral claw foot (pes cavus) where 
the great toe is dorsiflexed, where there is some limitation 
of dorsiflexion at the ankle, and where there is definite 
tenderness under the metatarsal heads.  A 30 percent 
evaluation is warranted for acquired bilateral pes cavus with 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fasciae, and 
marked tenderness under the metatarsal heads.  The highest 
evaluation of 50 percent requires evidence of marked 
contraction of plantar fasciae with dropped forefoot, all 
toes hammer toes, very painful callosities and marked varus 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (1999).

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


Factual Background.  The service medical records show that 
the veteran complained of sore feet after running and walking 
within a month after enlistment.  In October 1967, 
examination revealed a marked cavus deformity with prominent 
mid-tarsal joints with marked swelling across the dorsum and 
tenderness in the area of the 4th metatarsal on the left.  A 
report of an x-ray study revealed no evidence of fracture, 
but a cavus deformity to the feet, bilaterally was apparent.  
After examination, a possible stress fracture of the 4th 
metatarsal was noted and the veteran was placed on L-3 
profile duty.  Entries recorded later that month also reveal 
that the veteran's cavus deformity precluded running and 
restricted dorsiflexion movement.  In addition, mild 
callosity nut-heads were present, but no digital deformity 
was shown.  The reports thereafter show that in November 
1967, the veteran was evaluated at the podiatry clinic.  
Clinical findings at that time revealed a slight contraction 
of the toes with slight limitation of motion.  Within the 
same month, a diagnosis of bilateral pes cavus was made and 
the veteran was precluded from crawling, stooping, running, 
jumping, prolonged standing or marching, and recommended for 
sedentary duty.

Private medical reports extending from June 1990 to March 
1993 from N. M. Nord, M. D., show that the veteran complained 
of weakness, numbness, and high arches in the feet and 
received treatment.  Clinical findings revealed a bilateral 
pes cavus deformity with some hammer toe development and 
showed that the veteran experienced numbness and mild 
tenderness of the tibialis anterior and peroneus muscles, 
bilaterally.

Numerous medical reports from FHP Health Care extending from 
March 1989 to January 1993 show that the veteran complained 
of symptomatology associated with pes cavus and received 
treatment for the disorder.

On VA medical examination in August 1997, the veteran had 
very marked pes cavus, elevated longitudinal arches and an 
obvious equinus deformity of the "forefoot on the 
hindfoot."  Mild pressure over his second and fourth 
metatarsophalangeal joints bilaterally was productive of 
obvious pain and subluxation.  The veteran had a continual 
burning sensation over the plantar surface of each foot, and 
there was mild decrease in pinprick and soft touch sensation 
over the plantar surface of each foot.  There was moderate 
hallux vagus deformity of each great toe with lateral 
deviation of each great toe.  The great toe on the left was 
laterally deviated under the second toe.  He had mild 
hammertoe deformities of his second, third, fourth and small 
toes on the right, and of the third, fourth and small toes on 
the left.  Palpation over his tibialis anterior was 
productive of some tenderness.  Moderately severe 
dorsiflexion weakness was present bilaterally.  Range of 
motion testing revealed that his dorsiflexion was to 15 
degrees and that his plantar flexion was to 45 degrees.  No 
calluses were present and his Achilles reflexes were 2+, 
equal and active.  It was noted that his foot pain was 
aggravated by walking more than one block or standing.  The 
examiner commented that the veteran's pes cavus was severe 
and symptomatic and associated with hammertoe deformities and 
bilateral hallux valgus deformities. 

A June 1998 VA outpatient treatment record includes a 
notation that the veteran had a history of foot cramping and 
pes cavus.

On VA medical examination in June 1998, it was reported that 
the veteran experienced pain and cramping in his calves and 
feet bilaterally with any amount of walking or simply 
standing.  He claimed to have poor balance and that he 
stumbled frequently on both feet.  He denied any numbness or 
weakness in his feet.  The examiner noted that previous 
evaluation of his feet had shown that he had very significant 
pes cavus.  Examination was limited to the neurologic system.  
The veteran's sensation, bulk and tone were all normal.  He 
had heel chord tightening bilaterally which limited his range 
of motion.  Deep tendon reflexes were brisk but symmetric and 
his toes pointed down bilaterally.  It was noted that the 
veteran's examination had been unremarkable except for his 
very short and wide feet, pes cavus and heel cord tightening.

An August 1998 VA outpatient treatment record shows that an 
examination of the veteran's gait revealed that he had high 
arched feet.

By a rating decision dated in October 1998, the RO 
established service connection for pes cavus and rated this 
disability as 10 percent disabling, effective from January 
27, 1995.  The RO noted that VA examination in August 1997 
had revealed a very marked pes cavus, with equinus deformity, 
pain over metatarsophalangeal joints bilaterally, a hallux 
valgus deformity of each great toe and mild hammertoe 
deformity of other toes.  However, the RO held that findings 
on examination in June 1998 were consistent with an 
evaluation of 10 percent.  By a letter dated in July 1999 the 
veteran stated that he disagreed with the 10 percent rating 
assigned for pes cavus.

In a letter dated October 15, 1999, Dr. McManama reported 
that he examined the veteran on September 27, 1999.  It was 
noted that the veteran was first seen on September 8, 1999, 
for complaints of pain in the arch, dorsal mid foot, and 
lateral and medial ankle regions, bilaterally.  He also 
reported that he had muscle cramps quite often in his feet 
and lower legs.  Dr. McManama's findings included severely 
restricted ability to dorsiflex the ankle joints.  The 
metatarsal phalangeal joints of both feet were all 
dorsiflexed and severely limited in their plantar flexory 
capability.  The veteran's walk was quite unsteady and he 
tended to loose his balance.  X-rays showed valgus ankle 
deformity, bilaterally.  The veteran had atrophy of the calf 
muscles, bilaterally.  Dr. McManama offered his opinion that 
the veteran's feet showed features of both the 30 and the 50 
percent classifications set forth under Diagnostic Code 5278.  
It was reported that the veteran had marked contracture of 
the plantar fascia with a dropped forefoot.  All of his toes 
were hammertoes.  He had painful calluses, but did not have 
significant varus deformity.  The highest dorsiflexion 
position he could achieve at the ankle joint was -25 degrees.  
All of his toes were severely dorsiflexed.  In fact, 8 of his 
digits could not even reach a neutral.  Dr. McManama 
commented that the veteran's calluses at this point in time 
were less thick and less painful because he had not been 
working and had been off his feet much of the time.

By a rating decision dated in November 1999, the RO increased 
the rating for the veteran's pes cavus from 10 percent to 50 
percent effective October 15, 1999.


Analysis.  The Board finds that the facts relevant to this 
issue have been properly developed and that the obligation of 
VA to assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Based on the foregoing evidence, the Board finds that an 
evaluation of 30 percent is warranted for the veteran's 
bilateral pes cavus from January 27, 1995, to September 26, 
1999, and that the 50 percent rating for bilateral pes cavus 
should be effective as of September 27, 1999, the date of Dr. 
McManama's examination, rather than October 15, 1999, the 
date of his report.  As reported earlier, a 30 percent 
evaluation will be assigned for evidence of bilateral pes 
cavus with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fasciae, and marked tenderness under the metatarsal heads.  
In the opinion of the Board, the veteran's bilateral pes 
cavus has been manifested by marked cavus deformity with 
equinus deformity, pain over metatarsophalangeal joints 
bilaterally, a burning sensation over the plantar surface of 
each foot, hallux vagus deformity of each great toe, mild 
hammertoe deformities of other toes on each foot, and 
bilateral heel cord tightening during the period from January 
27, 1995, to September 26, 1999.  The Board finds that these 
manifestations are sufficient to meet the criteria for a 30 
percent rating for bilateral pes cavus under Diagnostic Code 
5278.  The criteria for a 50 percent rating include very 
painful callosities.  VA examination in August 1997 
specifically noted that no calluses were present.  Painful 
calluses were noted by Dr. McManama when he examined the 
veteran on September 27, 1999.  The criteria for a 50 percent 
rating were shown to have been met as of this date and, 
accordingly, the 50 percent rating should be effective as of 
this date.


ORDER

An evaluation of 30 percent for bilateral pes cavus is 
granted for the period from January 27, 1995, to September 
26, 1999.

An evaluation of 50 percent for bilateral pes cavus is 
granted as of September 27, 1999.


REMAND

The veteran's only service-connected disability is his 
bilateral pes cavus, now evaluated as 50 percent disabling.  
A total disability rating based on individual unemployability 
resulting from service-connected disability (TDIU) can be 
assigned if a veteran is unable to secure or maintain 
substantially gainful employment as a result of service-
connected disability.  The Court has held that 

In this case, the October 1999 statement from Dr. McManama 
shows that the veteran reported that he had taken an early 
retirement because of the pain in his feet.  It also shows 
that Dr. McManama indicated that the veteran's calluses would 
be much worse if he were working.  However, the Board 
observes that Dr. McManama did not provide an opinion as to 
what effect the veteran's bilateral pes cavus had on his 
ability to work.  VA needs to conduct an examination which 
assesses the effect the veteran's bilateral pes cavus has on 
his ability to work.  Friscia, supra.

In light of the foregoing, this case is REMANDED for the 
following:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral pes cavus.  After securing any 
necessary releases, the RO should obtain 
those records which are not already on 
file.


2.  The RO should arrange for the veteran 
to be accorded a VA examination by an 
appropriate specialist to determine the 
impact the veteran's bilateral pes cavus 
has on his ability to maintain gainful 
employment.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated testing should be conducted.  
The examiner should provide an opinion as 
to the degree to which the veteran's 
bilateral pes cavus interferes with his 
ability to obtain and maintain gainful 
employment.


3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.


4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the veteran's claim for TDIU due to 
service-connected disability.


If this benefit on appeal is not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

- 2 -
